Order granting the respondent’s motion for a temporary-injunction restraining the city of Long Beach and its officers from interfering with the plaintiff in its use of premises situated in the city of Long Beach as a building for five apartments for use of five families, and -from prosecuting any claim of violation of the zoning law with regard thereto, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the city of Long Beach is not estopped from enforcing the provisions of the zoning ordinance because of any acts or conduct on the part of any of its administrative officers. The adoption of a zoning ordinance is a governmental function. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.